CONSULTING AGREEMENT BY AND BETWEEN
SILLENGER EXPLORATION CORP AND ALLAN P. JUHAS
 
 
This Consulting Agreement (“Agreement”) is between Sillenger Exploration, Inc.
(“SILLENGER”), and Allan P. Juhas having a place of business as set forth below
(“Contractor”).  This Agreement is effective as of May 07, 2010 (the “Effective
Date”).
 
 
WHEREAS, SILLENGER and Contractor desire to create a consulting relationship in
connection with certain services to be provided by Contractor to SILLENGER, as
described below.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties intending to be legally bound,
agree as follows:
 
 
1.       Work and Compensation.  Contractor agrees to perform the work set forth
in Exhibit A (“Statement of Work”) and to provide any work product resulting
therefrom to SILLENGER.  Contractor will be paid compensation in the amount and
at the times set forth in Exhibit B, subject to timely submission of any
deliverables in accordance with the schedule in the applicable Statement of
Work.  Unless other terms are set forth in Exhibit B, SILLENGER will pay
Contractor for services within fifteen (15) days of the date of receipt of
Contractor’s detailed invoice.  Contractor will provide SILLENGER with
reasonable documentation and work description in connection with Contractor’s
invoices, as requested by SILLENGER.
 
 
2.       Term.
 
 
2.1       Completion of Services. This Agreement will become effective on the
Effective Date and will continue in effect until completion of the Statement of
Work as set forth in Exhibit A or any subsequent Statements of Work as set forth
in Section 2.2, unless terminated earlier as set forth in Section 7.1.
 
 
2.2       Subsequent Statements of Work.  Contractor and SILLENGER may from time
to time execute subsequent Statements of Work in the form of Exhibit D, each of
which will be deemed to be part of this Agreement upon the earlier of (a) the
date of mutual execution of the subsequent Statement of Work or (b) the date
when Contractor commences any work described on a subsequent Statement of Work
that has been duly executed by SILLENGER.  To the extent any terms set forth on
any subsequent Statement of Work conflict with the terms of this Agreement, the
terms on the Statement of Work will prevail, but only with respect to the
subject work described therein.
 
 
3.       Responsibilities. Contractor will perform and promptly complete the
Statement of Work set forth in Exhibit A in a professional and timely manner
consistent with industry standards at a location, place and time that Contractor
deems appropriate.  Contractor, in his sole discretion, will determine the
manner, method, details and means of performing work under a Statement of
Work.  Except as otherwise indicated on Exhibit B attached hereto, Contractor
will provide its own basic tools, but other materials, including communications
equipment will be paid for by SILLENGER in performing work under the Statement
of Work.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
3.1       Acceptance or Rejection of Work.  Although much of the work that the
Contractor will perform, will include providing geological information to
subcontractors, drilling staff, potential strategic partners and liaison work
with various geological and extraction firms employed by SILLENGER, it is also
possible that Contractor’s work will be submitted to SILLENGER in written
form.  Contractor acknowledges that if unaccepted portions of the work product
contains any Confidential Information or SILLENGER Materials, then SILLENGER
will retain sole and exclusive ownership of such property, and Contractor will
either return the unaccepted work product to SILLENGER or provide SILLENGER with
satisfactory evidence that the unaccepted work product has been destroyed.
 
 
3.2       Modification of Work Product.  If SILLENGER requires a change to the
work product, for instance because it desires to modify the scope of
Contractor’s mining or geological report or because it requires additional
information, it will notify Contractor of the requested change and the due date
as agreed to by the parties for resubmitting the revised work
product.  SILLENGER may accept or reject all or part of the corrected work
product at its sole discretion.  SILLENGER will have no obligation to return any
accepted work product to Contractor.
 
 
4.       Ownership of Property.
 
 
4.1       Works Assigned to SILLENGER.  Contractor will promptly make full
disclosure to SILLENGER, will provide and deliver to SILLENGER, will hold in
trust for the sole right and benefit of SILLENGER, and will assign, and does
hereby assign, to SILLENGER all Contractor’s right, title and interest in and to
any and all inventions, original works of authorship, developments, designs,
improvements, trade secrets and other work product related to any Statements of
Work, including tangible embodiments thereof, which Contractor may solely or
jointly conceive, develop, make or reduce to practice, at any time during the
term of this Agreement, together with all patent, copyright, trademark and other
rights, including tangible embodiments thereof, that Contractor has or may
acquire in all countries arising in performance of any Statement of Work
(collectively, the “Works”).


4.2     Intellectual Property Rights Registration. Although the nature of the
services Contractor will be performing are not generally of the sort that
product intellectual property rights, it is conceivable that the services
rendered by Contractor will produce innovations within the field of mineral
extraction, including processes, methods of extraction and terminology and brand
names associated with these processes and methods, which could also include
software designs or algorithms which improve the efficiency of mineral
extraction.  Some of these processes or methods may be patentable or otherwise
protectable.   Contractor agrees to assist SILLENGER in every lawful way to
obtain, prepare and prosecute applications for letters patent, trademark, mask
work and copyright registrations covering the Works assigned hereunder to
SILLENGER, in order to perfect SILLENGER’s title to the Works, and to protect
and enforce SILLENGER’s rights in the Works in the U.S. or foreign countries,
including promptly executing additional separate assignment(s) for any of the
Works, whenever requested by SILLENGER.  Such obligations will continue beyond
the completion of the Statement of Work and beyond the termination of this
Agreement, but SILLENGER will compensate Contractor at a reasonable rate for
time actually spent by Contractor at SILLENGER’s request on such assistance
after such termination.  If SILLENGER is unable for any reason to secure
Contractor’s signature to apply for or to pursue any application for any U.S. or
foreign letters patent, trademark, mask work or copyright registrations covering
Work assigned to SILLENGER, then Contractor hereby irrevocably designates and
appoints SILLENGER and its duly authorized officers and agents as Contractor’s
agent and attorney-in-fact, to act for and in Contractor’s behalf and stead to
execute and file any such application and to do all other lawfully permitted
acts to further the prosecution and issuance of letters patent, trademark,
copyright or mask work registrations with the same legal force and effect as if
executed by Contractor.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
4.3       Other Rights.  If Contractor has any rights to any Works that cannot
be assigned to SILLENGER, Contractor unconditionally and irrevocably waives the
enforcement of such rights, and all claims and causes of action of any kind
against SILLENGER with respect to such rights, and agrees, at SILLENGER’s
request and expense, to consent to and join in any action to enforce such
rights.  If Contractor has any right to any Works that cannot be assigned to
SILLENGER or waived by Contractor, Contractor unconditionally grants to
SILLENGER during the term of such rights, an exclusive, irrevocable, perpetual,
worldwide, fully paid and royalty-free license, with rights to sublicense
through multiple levels of sublicensees, to reproduce, create derivative works
of, distribute, publicly perform and publicly display by all means now known or
later developed, such rights and tangible embodiments thereof.

 
 
4.4       Exceptions to Assignments.  Contractor understands that the provisions
of this Agreement requiring assignment to SILLENGER do not apply to any
invention as to which Contractor can prove the following:  (a) no equipment,
supplies, facility or trade secret of SILLENGER was used in its development and
(b) it does not relate to the Statement of Work or to SILLENGER’s actual or
demonstrably anticipated research and development, and does not result from any
work performed by Contractor for SILLENGER.  Contractor will advise SILLENGER
promptly in writing of the existence and general nature of (but not any
confidential subject matter of) any inventions that Contractor believes meet the
criteria in this Section 4.4, and if so requested, the subject matter of the
invention and all evidence necessary to substantiate such belief.


5.       Representations and Warranties.  Contractor hereby represents and
warrants with respect to each Work and to the services Contractor provides
hereunder that Contractor is a qualified, trained geologist, skilled in the type
of services provided under this Agreement.  Any Works or other reports produced
under this Agreement are prepared in a manner consistent with industry best
practices throughout the field of mineral exploration.  SILLENGER relies on, and
Contractor represents that SILLENGER can rely on Contractor’s expertise in the
field of Geology generally and mineral exploration in particular.  It is the
understanding of SILLENGER that Contractor will personally perform the services
required under this Agreement.  However, If Contractor uses third parties to
create any products or to perform any services related to the Work, then
Contractor represents and warrants that Contractor has (I) obtained all of the
necessary rights to the Work from all such third parties to the same extent as
warranted above and (II) caused such third parties to enter into confidentiality
agreements that contain the same language as contained in this Agreement with
respect to protecting SILLENGER’s Confidential Information.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
6.       Indemnification.  Contractor will indemnify and hold harmless
SILLENGER, its parents, stockholders, officers, directors, employees,
sub-licensees, customers and agents (collectively the “Indemnified Parties”)
from any and all claims, losses, liabilities, damages, expenses and costs
(including attorneys’ fees and court costs) that result from Contractor’s gross
negligence or willful breach of any representation or warranty of Contractor (a
“Claim”) set forth in Section 5 of this Agreement.  SILLENGER will indemnify and
hold harmless Contractor from any and all claims, losses, liabilities, damages,
expenses and costs (including attorneys’ fees and court costs) that result from
Contractor’s performance of his duties under this Agreement, other than for
Contractor’s gross negligence or willful breach of the terms of this Agreement.

 
 
7.       Termination.


7.1       Termination.  This Agreement may be terminated by SILLENGER with or
without cause, effective upon delivery of written notice; provided that
SILLENGER shall compensate Contractor the compensation Contractor would normally
earn with SILLENGER for a sixty (60) day period.  Contractor may terminate this
Agreement for any reason on seven (7) days’ written notice to SILLENGER or such
longer period as may be specified in the attached exhibits.  In the event that
Contractor gives notice of termination during the performance of the Statement
of Work, the terms of the Agreement will govern completion, acceptance and
payment by SILLENGER for any work product.


7.2       Return of Materials.  Following any notice of termination of this
Agreement given pursuant to Section 7.1 or upon expiration of the term of this
Agreement, Contractor will fully cooperate with SILLENGER in all matters
relating to the winding up of Contractor’s pending work on behalf of SILLENGER
and the orderly transfer of any work or documents to SILLENGER.   Contractor
agrees that, at the time of terminating Contractor’s engagement with SILLENGER
and at any other time SILLENGER requests, Contractor will deliver to SILLENGER
any and all devices, materials, software, records, data, notes, reports,
proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, equipment, other documents or property, or reproductions of any
aforementioned items (in whole or in part) belonging to SILLENGER, its
successors, or assigns, or embodying SILLENGER’s Confidential Information or
work product developed under this Agreement (collectively “SILLENGER
Materials”).  Contractor may not retain any SILLENGER Materials without the
written authorization of an authorized SILLENGER officer, which shall not be
unreasonably withheld or delayed.  Contractor may retain copies of his work
product for purposes of his own due diligence and to defend himself against any
claims or lawsuits.
 
 
7.3       SILLENGER Materials. Contractor agrees it will not use SILLENGER
Materials for any purpose other than in performance of the Statement of
Work.  Upon termination, Contractor agrees to sign and deliver the “Termination
Certification” attached hereto as Exhibit C. Contractor will not, during or
after Contractor’s engagement with SILLENGER, deliver or transfer to any person,
or use, without written authorization by an authorized SILLENGER officer any
SILLENGER Materials or other property owned by SILLENGER.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
8.       Confidential Information.
 
 
8.1       SILLENGER Confidential Information. The term “Confidential
Information” will be deemed to include all information obtained by Contractor
from SILLENGER or disclosed to Contractor by SILLENGER, or which Contractor
learned of or developed during the term of and in connection with Contractor’s
engagement, which relates to SILLENGER’s past, present, and future research,
product development or business activities or the results of such
activities.  In particular, Confidential Information will be deemed to include
any trade secret, idea, process, invention, improvement, know-how, information,
characters, story lines, prices, technique, algorithm, computer program (source
and object codes), database, design, drawing, formula or test data, relating to
any research project, work in process, future development, engineering,
manufacturing, marketing, servicing, financing or personnel matter relating to
SILLENGER, its present or future products, sales, suppliers, clients, customers,
employees, consultants, investors, licensees, licensors or business, whether in
oral, written, graphic or electronic form, as well as any other information that
SILLENGER labels or deems Confidential Information.  Confidential Information
will not include information that Contractor can demonstrate by written record
was previously known to Contractor or publicly disclosed without breach of an
obligation of confidentiality, either prior or subsequent to Contractor’s
receipt of such information.

 
 
           8.2       Promise Not to Disclose. Contractor agrees, at all times
during the term of this Agreement and thereafter, to hold in strictest
confidence, and not to use or disclose to any person, firm or corporation
without written authorization of an authorized officer of SILLENGER, any
Confidential Information, except such use and disclosure as is necessary in
carrying out Contractor’s work for SILLENGER and authorized in writing by
SILLENGER, which shall not be unreasonably withheld or delayed.  Contractor does
not hereby receive any implied or granted rights or licenses to trademarks,
inventions, copyrights or patents of SILLENGER or any third parties.  All
Confidential Information (including all copies thereof) will at all times remain
the property of SILLENGER and will be returned to SILLENGER after the
Contractor’s need for it has expired, or upon request by SILLENGER.
 
 
8.3       Former and Current Client Information. Contractor agrees that
Contractor will not, during Contractor’s engagement with SILLENGER, improperly
use or disclose any proprietary information or trade secrets of third parties,
such as Contractor’s other employers, clients or companies through which
Contractor has access to such information, if any.  Contractor will not bring
onto the premises of SILLENGER or use in the performance of the Statement of
Work, any unpublished documents or any property belonging to third parties, such
as Contractor’s former employers, clients or customers, if any, unless consented
to in writing by such party and such consents are submitted to SILLENGER.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
8.4       Third Party Information.  Contractor recognizes that SILLENGER may
have received and in the future may receive from third parties their
confidential or proprietary information subject to certain duties on SILLENGER’s
part to maintain the confidentiality of such information and to use it only for
certain limited purposes.  Contractor agrees that Contractor owes SILLENGER and
such third parties, during the term of Contractor’s engagement and thereafter,
whatever duty exists between SILLENGER and such third parties to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, firm, or corporation (except as necessary in carrying
out Contractor’s work for SILLENGER consistent with SILLENGER’s agreement with
such third party) or to use it for the benefit of anyone other than for
SILLENGER or such third party (consistent with SILLENGER’s agreement with such
third party) without written authorization of an authorized officer of
SILLENGER.


9.           Assignment.  The rights and obligations of Contractor may be
assigned upon written notice to SILLENGER thereof, provided that, in SILLENGER’s
sole discretion and judgment, such an assignee is acceptable to SILLENGER.  The
rights and obligations of SILLENGER under this Agreement will inure to the
benefit of and will be binding upon the successors and assignees of SILLENGER.


10.     Conflicting Work.  Contractor agrees that, during the term of this
Agreement, Contractor will not engage in any other work, consulting, or other
business activity that would create a conflict of interest with Contractor’s
obligations to SILLENGER under this Agreement with SILLENGER.
 
 
11.     Independent Contractor Relationship. CONTRACTOR’s relationship with
SILLENGER will be that of an independent contractor and nothing in this
Agreement should be construed to create a partnership, joint venture, or
employer-employee relationship.  Contractor is not the agent of SILLENGER and is
not authorized to make any representation, contract, or commitment on behalf of
SILLENGER.  If Contractor is an individual, then he or she will not be entitled
to any of the benefits which SILLENGER may make available to its employees,
including, but not limited to, group insurance, stock option plans,
profit-sharing or retirement benefits.  If applicable, SILLENGER will regularly
report amounts paid to Contractor by filing Form 1099-MISC with the Internal
Revenue Service, as required by law.  Because Contractor is an independent
contractor, SILLENGER will not withhold or make payments for social security,
make unemployment insurance or disability insurance contributions, or obtain
worker’s compensation insurance on Contractor’s behalf.  Contractor will be
solely responsible for, and agrees to accept exclusive liability for, complying
with all applicable foreign, federal and state laws governing self-employed
individuals, including obligations such as payment of taxes, social security,
disability and other contributions based on fees paid to Contractor or its
agents under this Agreement.  Contractor hereby agrees to indemnify and hold
harmless the Indemnified Parties against any and all such taxes or
contributions, including penalties and interest.  Notwithstanding the foregoing
or anything contrary in this Agreement, Contractor shall have authority to enter
into agreements or incur obligations of up to Five Thousand dollars per week on
behalf of SILLENGER, provided that such obligations are necessary for the
performance of Contractors duties under this Agreement and are properly
documented.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
12.     Governing Law. This Agreement will be governed and construed in
accordance with the laws of the State of Nevada as applied to transactions
taking place wholly within Nevada between Nevada residents.  In the event of a
dispute, the parties agree to mediate in good faith before a neutral third party
agreeable to both parties prior to instituting any legal action other than
injunctive relief, such mediation to take place in the Clark County,
Nevada.  Contractor hereby expressly consents to the exclusive personal and
subject-matter jurisdiction of the state and federal courts located in the Clark
County, Nevada, for any dispute arising from or related to this Agreement.
 
 
13.     Survival. Any respective obligations of Contractor or SILLENGER
hereunder which by their nature would continue beyond the termination,
cancellation or expiration of this Agreement will survive such termination,
cancellation or expiration, including but not limited to the obligations set
forth in the following provisions:  Section 4, Section 5, Section 6, Section 7,
Section 8, Section 11, Section 12, Section 13, Section 14, Section 16 and
Section 18.

 
 
14.     Entire Agreement; Amendment.  This Agreement together with any
subsequent Statements of Work hereunder constitutes the entire agreement between
the parties regarding the services rendered by Contractor to SILLENGER, and this
Agreement supersedes all prior or contemporaneous agreements, commitments,
representations, writings, and discussions between SILLENGER and Contractor,
whether oral or written.  This Agreement may be amended only by a writing
executed by Contractor and an authorized officer of SILLENGER.  Contractor
expressly acknowledges that Contractor has read the terms of this Agreement, has
had the opportunity to discuss those terms with his or her own legal counsel,
and understands that this is a legally binding contract.
 
 
15.     Notices.  Any notice, request, demand or other communication hereunder
will be in writing and will be deemed to be duly given (a) upon actual receipt
when personally delivered to an officer of SILLENGER or to Contractor, as the
case may be, (b) three days after deposit in the U.S. Mail by certified or
registered mail, return receipt requested with postage prepaid, or (c) upon
actual receipt or two days after being sent by reputable international overnight
courier, delivery fees prepaid; in each case addressed to the addresses set
forth on the signature page of this Agreement or to such other address as either
party may specify by notice to the other as provided in this section.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
16.     Interpretation; Severability.  Section and other headings contained in
this Agreement are for reference only and will not affect the meaning or
interpretation of this Agreement.  If any provision of this Agreement is
considered unclear or ambiguous, it will not be construed against the party that
drafted the provision, but instead will be construed to effectuate the intent of
both parties as expressed in this Agreement.  Should any valid federal or state
law or final determination of any administrative agency or court of competent
jurisdiction invalidate or otherwise affect any provision of this Agreement, any
provision so affected will be conformed automatically and to the extent possible
to the law or determination in question and enforced insofar as possible
consistent with the intent of the parties, and in all events the remaining
provisions of this Agreement will continue in full force and effect.
 
 
17.     Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed to be an original.
 
 
18.     Attorneys’ Fees. If an action is brought to interpret or enforce the
terms of this Agreement, the prevailing party will be entitled to recover from
the non-prevailing party, in addition to all other remedies at law and equity,
all costs and expenses incurred by the prevailing party with respect to such
action, including but not limited to attorneys’ fees, costs and disbursements.


In Witness Whereof, the parties hereto have caused this Consulting Agreement to
be duly executed as of the date next to their respective signatures.
 
 
 

SILLENGER Exploration Corp.            By: /s/ John Gillespie   Date: May 21,
2010  Name: John Gillespie    Title: President and Chief Executive Officer     
    Consultant            /s/ Allan P. Juhas  Date: May 21, 2010  Name: Allan P.
Juhas    Title: Contractor   

 


 
 
 
 
8

--------------------------------------------------------------------------------

 


Address for Notices:
 
 

SILLENGER  CONTRACTOR      Sillenger Exploration Corp.   Allan P. Juhas  7839
17th Avenue  4221 South Yukon Way  Burnaby, British Columbia V3N 1M1  Lakewood,
Colorado 80235  Phone:  (310) 860-5686  USA  Attention:  President & CEO  
Telephone: 303-985-5722             

 
 
Attachments:
Exhibit A—Statement of Work and Project Schedule
Exhibit B—Payment Schedule
Exhibit C—Contractor Termination Certification
Exhibit D—Form of Subsequent Statement of Work






 
9

--------------------------------------------------------------------------------

 




EXHIBIT A


STATEMENT OF WORK AND PROJECT SCHEDULE


1.  Title of Project: Director of Exploration.


2.  Scope of Work:  For the purpose of this Statement of Work, “Project” means
that during the course of the assignment, as Director of Exploration, Contractor
will be responsible for creating and performing the following deliverables and
services pursuant to the schedules and conditions herein described:


a.  Scheduling, agenda, research, protocols, procedures and facilitation for
exploration, staffing, drilling, security, mining liaison work and other
full-time geological activities.


b.  Develop interim detailed drilling plans and complete geological exploration
plans based on the above.


c.  Coordination with trademark, patent counsel and corporate counsel regarding
all elements of intellectual property protection strategy with respect to any
innovations that come from the work.


d.  Supervision of all geological and exploration work across all of SILLENGER’s
mineral properties.


e.  A complete geological and drilling strategy in terms of the development of
SILLENGER controlled properties.


3.  Services to be Provided:  Contractor will be responsible for completing the
Project and providing all services necessary to accomplish the above goals,
including:


a.  Continue to support SILLENGER’s public relations, environmental compliance
and partnership relationships.


b.  All fees and costs associated with any professional training or licensure
requirements of Contractor in order to perform the work.


c.  Methodology for conducting appropriate geological work.  This includes:


i.  All geological survey work and other determinations completed to the
standards of the profession;


ii. use best efforts to be in regular contact and as needed office visits with
SILLENGER personnel to support exploration and joint-venture efforts.
 
 
 
10

--------------------------------------------------------------------------------

 


iii.  any research assistance or meetings needed to be attended anywhere in the
world required to carry out the goals of the project(s).


iv. any consultations with geological experts necessary to accomplish the
project goals.




Project Dates: ________________________


Project start date:  _____________________


Project completion date:  ________________


Deliverables and Due Dates:  Services will begin on _________ and will be
ongoing through ____________.










 
11

--------------------------------------------------------------------------------

 


EXHIBIT B


COMPENSATION
AMOUNT AND PAYMENT SCHEDULE




Payment will be due by SILLENGER to Contractor in the amounts of $1000.00 USD
per day for a minimum of $4000.00 USD per month of services rendered to
SILLENGER for geological consulting services rendered during the term of this
Agreement.  Consultant shall provide SILLENGER with a detailed bill each month.


SILLENGER shall advance Consultant funds to cover costs and expenses incurred in
connection with the performance of his duties under this Agreement.  Expenses
shall be paid at cost and Contractor shall provide SILLENGER with all
documentation and receipts for expenses or costs as available.


Contractor shall also be entitled to a stock bonus to be agreed to by the
parties and pursuant to a separate compensation agreement.
 
 
 
12

--------------------------------------------------------------------------------

 


EXHIBIT C


CONTRACTOR TERMINATION CERTIFICATION


Any provision of this Agreement to the contrary notwithstanding, SILLENGER may
terminate Contractor at any time or Contractor may quit at any time.  In the
event of termination, any unearned cash or stock compensation will be forfeited
by Contractor.  In the event of a termination where Contractor has been paid
stock bonuses in advance under this Agreement or any other agreement, Contractor
agrees to return the unearned shares immediately or compensate SILLENGER for the
fair market value of the shares in cash as of the date of termination.
 
 
 
13

--------------------------------------------------------------------------------

 










EXHIBIT D


FORM OF SUBSEQUENT STATEMENT OF WORK




1.  Title of Project: Geological Consulting services.


2.  Scope of Work:


3.  Services to be Provided:




Project Dates: ________________________


Project start date:  _____________________


Project completion date:  ________________

 
 
 
 
14

--------------------------------------------------------------------------------

 